Citation Nr: 0623473	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-28 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of Bell's 
palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The appellant had unverified active service from January 1986 
to January 1989 and served in the United States Navy Reserve, 
including from November 13 to December 8, 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that also denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  
However, in a February 2005 signed statement, the appellant 
withdrew his claim for service connection for PTSD.  Thus, 
the issue is no longer before the Board.  In April 2005, the 
appellant testified before the undersigned Acting Veterans 
Law Judge at a Board hearing at the RO.  


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
and probative medical evidence of record indicates that he 
has residuals of Bell's palsy that were incurred during a 
period of active military service.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, residuals of 
Bell's palsy were incurred during active military service.  
38U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1137, 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In November 2000 the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.103(a) (2005).  The changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") issued a decision 
in the consolidated appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), that held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim.  Id.  
However, in the instant case, although the veteran's service 
connection claim is being granted, no disability rating or 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to the veteran.  As 
set forth herein, no additional notice or development is 
indicated in the veteran's claim.  The RO will provide 
appropriate notice as to the rating criteria and effective 
date to be assigned prior to the making of a decision on 
those matters.

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II. Legal Analysis

The appellant contends, in essence, that he has residuals of 
Bell's palsy that were incurred while activated during his 
reserve service in November 1989.  He also asserts that he 
developed Bell's palsy to a compensable degree within one 
year of separation from active service.  

Service medical records indicate the veteran was diagnosed 
with Bell's palsy on November 21, 1989, when it was noted he 
was on active duty for training,  The November 1989 record 
diagnosed Bell's palsy, left side (incomplete paralysis and 
without pain).  In July 1990, he was treated for complaints 
of facial numbness.

According to an Abstract of Service and Medical History 
(NAVMED 6150/4), dated December 21, 1992, the veteran was 
assigned to the USS VALDEZ, from November 13 to December 8, 
1989.  "ACDUTRA" (evidently a reference to active duty for 
training) was noted in the "Diagnosis, Diagnosis Number and 
Remarks" column.  This record was issued by the Naval 
Reserve Center Tulsa, in Broken Arrow, Oklahoma.

An April 2004 VA examination report diagnosed Bell's palsy 
with residual weakness on the left side of the face.

A July 2004 VA medical record indicates that the veteran had 
"severe" Bells Palsy in 1989 and now had "significant" 
impairment with "80 % nerve damage".

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
bulbar palsy, may be presumed to have been incurred during 
service if manifest to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2005).

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2005).  
Further, "active duty for training" includes full-time duty 
performed by reservists for training purposes.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c).  

Thus, with respect to the appellant's reserve service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. §§ 3.6, 3.303, 
3.304 (2005).  Service connection is not legally merited when 
the disability results from a disease process occurring 
during inactive duty for training.

The veteran has contended that service connection should be 
granted for residuals of Bell's palsy that he initially 
experienced in November 1989.  The service medical records 
document he was diagnosed with the disorder on November 21, 
1989, while on "ACDUTRA" aboard the USS VALDEZ.  VA medical 
records dated in 2004 reflect left sided facial weakness 
attributed to the Bell's palsy.

While it may be argued that the veteran's Bell's palsy was 
not manifest to a compensable degree when initially diagnosed 
in November 1989, within the first year after he was 
apparently discharged from service, it, nevertheless appears, 
that the disease was diagnosed during a period of active duty 
for training.  The Board finds that the evidence is equally 
balanced as to whether the veteran has residuals of Bell's 
palsy as a result of active service.

Recognizing that the standard to be applied here is the 
judgment of a reasonably prudent layperson, the Board, 
exercising our discretion under the reasonable-doubt/benefit- 
of-the-doubt doctrine, finds that the evidence is in relative 
equipoise as to whether residuals of Bell's palsy were 
incurred in active service.  The Board emphasizes that this 
grant is based upon reasonable doubt, and does not reflect 
error on the part of the RO in its thorough development and 
adjudication of the matter.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for residuals of 
Bell's palsy is in order.  38 U.S.C.A. §§ 101(24), 106, 1101, 
1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.1, 3.6, 
3.303, 3.307, 3.309.

ORDER

Service connection for residuals of Bell's palsy is granted.


____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


